Citation Nr: 0909435	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and May 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In these two decisions, 
the RO denied the claims for an increased rating for PTSD and 
for TDIU, respectively, and the Veteran appealed as to both.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an increased disability 
rating percent for PTSD, and entitlement to TDIU.  A 
preliminary review of the record indicates that the claim 
requires additional development for the following reasons.  

A new examination is needed to determine the level of 
severity of the Veteran's service-connected PTSD.  The 
Veteran was last examined for his service-connected PTSD by 
VA for compensation purposes in February 2006, over three 
years ago.  Since that time, additional records have been 
added to the file, including a number of private psychiatric 
treatment records, which show strong indications that the 
Veteran's service-connected psychiatric condition has 
worsened since that VA examination.

At the time of that last VA examination, the examiner made 
summary findings including that the Veteran had no difficulty 
performing the activities of daily living, that he had some 
difficulty establishing and maintaining social relations, 
that he tended to be withdrawn and irritable, that he was 
able to maintain family role functioning and that he had no 
difficulty in recreational or leisure pursuits, that he had 
no difficulty following commands, and that he was not a 
danger to himself or others.  After examining the Veteran the 
examiner concluded with a diagnosis of PTSD, and assigned a 
global assessment of functioning (GAF) score of 60.  That 
score generally reflects a finding of moderate symptoms or 
moderate difficulty in social or occupational functioning.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).

In contrast to the findings shown on the February 2006 
examination report, there are a number of private treatment 
records later in 2006 that show indications of a much worse 
psychiatric condition.  These treatment records show that the 
Veteran's treating psychiatrist assigned GAF scores ranging 
between 35 and 40.  Those scores actually reflect some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood.  Id.  As such, they indicate a 
distinct increase in severity compared with the findings on 
the February 2006 VA examination.   
 
Given the age of the medical information obtainable from the 
February 2006 VA examination report, as well as the evidence 
of worsening psychiatric symptoms since then, a 
contemporaneous and thorough VA examination-which takes into 
account any additional records of medical treatment since 
that examination and also obtained via this remand-would 
certainly assist the Board in assessing the severity of the 
Veteran's service-connected PTSD.  See Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993); See also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

As there is evidence that the condition of the Veteran's 
psychiatric disability has worsened since the last 
examination, the Veteran is entitled to a new VA examination 
by an appropriate specialist. Id.; Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

Also, review of the totality of the private treatment 
records, both before and after the last VA examination, 
appears to show a somewhat distinct disparity in findings 
with respect to the severity of the Veteran's psychiatric 
symptomatology.  Much more severe findings are reported in 
the records of the Veteran's treating private psychiatrist, 
both before and since the last VA examination.  A new VA 
examination would be helpful to harmonize any discrepancy in 
findings in the private treatment records as compared with 
those found on the last VA examination.  Furthermore, there 
appears to be more than one psychiatric diagnosis.  On new 
examination, the examiner should consider whether the 
diagnosis of a psychosis shown in the private treatment 
records is part of, or in any way due to, the service-
connected psychiatric symptomatology currently characterized 
as PTSD.  

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing an additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

After obtaining any additional medical records, a VA 
psychiatric examination should be conducted to determine the 
current nature and severity of the Veteran's service-
connected PTSD.

The Veteran is also claiming entitlement to TDIU.  The 
development regarding the proper rating to assign the 
service-connected PTSD could affect the claim for a grant of 
TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).

Thus, the Board's resolution of the TDIU claim at the present 
time would be premature.  A determination regarding the TDIU 
claim must be adjudicated in connection with the claim on 
appeal for an increased disability rating in excess of 50 
percent for PTSD.



The case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
the Veteran's psychiatric disability.  
Specifically noted in this regard are VA 
records dated since April 2007.

2.  After obtaining any requested records, 
schedule the Veteran for a VA examination 
by an appropriate medical specialist to 
determine the nature and severity of the 
Veteran's psychiatric symptomatology.

The examiner should obtain a history from 
the Veteran of symptoms and treatment for 
his psychiatric disability.  The examiner 
is to provide a detailed review of the 
Veteran's current complaints; as well as 
findings as to the nature and extent of 
the service-connected PTSD.  The examiner 
should review the claims folder in 
conjunction with the examination, and this 
fact should be so indicated in the 
examination report.  The examiner should 
perform all studies deemed appropriate, 
and set forth all relevant findings in 
detail in the examination report.  The 
examiner should provide a complete 
rationale for any opinion offered in the 
examination report as to the nature and 
extent of severity of the Veteran's 
overall psychiatric disability.

The examiner should assign a global 
assessment of functioning (GAF) score and 
render an opinion as to the impact that 
the Veteran's psychiatric disability has 
on the Veteran's social and industrial 
adaptability.  In this regard, the 
examiner should attempt to reconcile, or 
explain any variation in GAF scores found 
in the clinical record for the period 
beginning approximately from December 16, 
2004 (one year prior to the submission of 
the current claim on appeal).  

Further, the examiner should discuss 
reference in the private treatment records 
to the diagnosis of psychosis, and 
indicate whether there is any psychiatric 
symptomatology that is NOT related to the 
service-connected PTSD.  If the examiner 
determines that any psychiatric 
symptomatology is not part of the service-
connected PTSD, then the examiner should, 
if possible, distinguish any service-
connected psychiatric symptomatology from 
that which is not connected to service, 
with special reference to impact of each 
on the Veteran's functional impairment.  
Included, the Veteran should estimate and 
record the GAF score associated with 
service-connected symptomatology; and if 
indicated, such score associated with any 
non-service-connected psychiatric 
symptomatology.

If the examiner determines that it is not 
feasible to respond to any of the 
inquiries, the examiner should explain why 
it is not feasible to respond.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims for an increased 
disability rating for PTSD, and for TDIU.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

